Citation Nr: 9928376	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for elevated 
triglycerides.

2.  Entitlement to service connection for disability due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
May 1997.

This matter arises from an August 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.


REMAND

The veteran's VA Form 9, substantive appeal, notes that if he 
is not afforded the specific tests he requested (a liver 
function test and a pulmonary examination), he requested a 
hearing "before a hearing officer at the VARO Columbia as 
soon as possible."  The veteran has not been afforded the 
examinations, thus, he should be afforded the opportunity for 
an RO hearing in compliance with his request. 38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 19.25 (1998).  

In view of the foregoing, the case is remanded for the 
following action:

The RO is requested to schedule the 
veteran for a local hearing before a 
hearing officer as soon as practicable 
and to advise the veteran accordingly.  

The purpose of this REMAND is to afford the veteran due 
process of law and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












